DETAILED ACTION
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.
Response to Amendment
4.	In response to the amendment received on 1/20/2021:
Claims 1-3, 5, and 7-33 are pending in the current application.  Claims 1-3, 7, and 16-17 have been amended, Claims 4 and 6 are cancelled, and Claims 22, 23, and 25 stand withdrawn.
The double patenting rejections are maintained in light of the amendment.
Most of the previous prior art-based rejections have been maintained in light of the amendment and are modified only to reflect changes in the claims, and Claim 7 is rejected under new prior art in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
5.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
6.	The claims recite the term “quasi-solid”, which is a term having no apparent special or specific definition in the instant disclosure that would limit the claims.  Rather, some compositional parameters are laid out to arrive at a “quasi-solid” but there is not a clear definition for such a state, particularly one that would define over the common understanding of a quasi-solid.  A definition of “quasi-solid” below, taken from https://www.chemeurope.com/en/encyclopedia/Quasi-solid.html, explains that “quasi-solid” and “semi-solid” are synonymous.  Please see MPEP 2111, which describes that when interpreting claims, limitations should not be imported from the specification and that while Applicant is entitled to be their own lexicographer, they “must clearly set forth a special definition of a claim term in the specification that differs from plain and ordinary meaning it would otherwise possess”.

    PNG
    media_image1.png
    197
    714
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it Claim 1 recites that the quasi-solid cathode maintains an electrical conductivity from 1 S/cm to 300 S/cm.  Claim 13, which recites that the electrical conductivity is from 10-3 S/cm to 10 S/cm, does not properly further limit the claimed range of Claim 1 since the lower end of the range of Claim 13 is not within the range of Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
8.	Claims 1, 2, 3, 5, 8-17, 20, 21, 26-28, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tan US PG Publication 2015/0024279 in view of Slocum US PG Publication 2013/0055559 and Zhang US Patent 6,110,619. 
Regarding Claims 1, 8-10, 13-17, 20, 21, 27, and 28, Tan discloses an alkali cell comprising a quasi-solid (semi-solid) cathode having a thickness of greater than 200 µm (e.g. about 500 µm, para 0083), the quasi-solid cathode containing from 40% to 90% from 50% to 85% by volume (e.g. 20% to 80% by volume, para 0048, which largely meets or encompasses the claimed ranges, meeting Claims 16 and 17) of a cathode active material (e.g. lithium iron phosphate, LFP, para 0043), from 5% to 40% by volume of a first electrolyte containing an alkali salt (e.g. LiBF4, para 0096, meeting Claim 28) and an ion-conducting polymer (e.g. polyvyinylidene fluoride (PVdF) or polyvinyl chloride or poly(acrylonitrile) (PAN) or  polydimethylsiloxane (PDMS), see Claim 13 of Tan) dissolved or dispersed in a solvent (e.g. in carbonate electrolytes, para 0063-0064, 0073, an organic solvent, meeting Claims 20, 21, and 27), and from 0.1% to 20% or 1% to 10% by volume of a conductive additive (about 0% to about 25% by volume of a conductive material, para 0049, which almost matches or fully encompasses the claimed range, meeting Claims 14 and 15), wherein said conductive additive can be filaments (e.g. carbon fibers, microfibers, nanotubes/CNTs, para 0043, meeting Claim 10) and wherein the quasi-solid electrodes are prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that 'suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
	Tan fails to specifically disclose that the alkali metal battery is a metal-sulfur cell wherein the quasi-solid cathode material is a sulfur-containing cathode active material and in particular is a metal-sulfur compound.  However, Slocum discloses a quasi-solid (semi-solid) battery wherein the cathode active material can be either lithium metal oxide such as LFP or FeS2 (a metal-sulfur compound) (see paras 0074-0075) and in particular teaches that FeS2 is a cheap and electronically conductive active material.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use a metal-sulfur (sulfur-containing) compound such as 2 in place of LFP of Tan because Slocum teaches that these materials are interchangeable cathode active materials and that FeS2 is cheap and electronically conductive. 
	Tan modified by Slocum fails to specifically disclose that the conductive filaments form a 3D network of electron conducting pathways such that the quasi-solid electrode has an electrical conductivity of from 10-6 S/cm to 300 S/cm.  However, Tan discloses that the electrical conductivity of the electrode slurry has an electrical conductivity of at least about 10-6 S/cm and at least about 10-2 S/cm (para 0035) (also meeting Claim 13), a range the overlaps the claimed range of 1 to 300 S/cm and 10-2 S/cm to 10 S/cm, and when the conductive elements are filaments (e.g. fibers or CNTs as explained above), the skilled artisan would expect the filaments to necessarily form a conductive network to contribute to the electrical conductivity of at least 10-2 S/cm or 1 S/cm, especially since Tan specifically addresses the use of an “activated carbon network” wherein the carbon particles facilitate electrical contact and conductivity throughout the electrode (para 0038).  
	Tan modified by Slocum fails to teach that the ion-conducting polymer is selected from polyethylene oxide having a molecular weight lower than 1 x 106 g/mol, polypropylene oxide, poly bis-methoxy ethyoxyethoxide-phosphazenex, PVDF-HFP, a sulfonated derivative thereof, or a combination thereof.  However, in the same field of endeavor of batteries using sulfur-based cathode material with e.g. and alkali metal (e.g. Li metal) anode material (e.g.an alkali metal-sulfur cell), Zhang discloses a composite cathode comprising ion-conducting polymer such as polypropylene oxide and wherein the cathode mixture can have only some of the liquid removed to form a gel-like composite cathode (see e.g at least col 7, lines 38-51, col 10, lines 9-19m col 14, lines 54-67, col 15, lines 47-61).  Therefore, it would have been obvious to a person having ordinary skill in the art to use polypropylene oxide as the ion-conducting polymer of the first electrolyte of Tan modified by Slocum because Zhang teaches that this material is used as an ion-conducting polymer in a sulfur-containing composite cathode, which can be gelled in constitution, in a battery cell that uses alkali metal in the anode and sulfur in the cathode and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding Claims 2, 3, and 5, Tan further discloses a quasi-solid (semi-solid) anode containing an anode active material (para 0052), a second electrolyte containing an alkali salt and an ion-conducting polymer dissolved or dispersed in a solvent (para 0054), and a conductive additive containing conductive filaments (para 0053), the same conductive filaments and ion-conducting polymer and electrolyte salt, etc. described in the rejection of Claim 1, which is incorporated herein in its entirety, including when the conductive elements are filaments (e.g. fibers or CNTs as explained above), the skilled artisan would expect the filaments to necessarily form a conductive network to contribute to the disclosed electrical conductivity of at least 10-6 S/cm.  The combination of Tan modified by Slocum and Zhang further teaches the rest of the limitations as explained in the rejection of Claim 1, which is incorporated herein in its entirety.
	Although Zhang does not specifically describe the use of polyethyelene oxide of a particular molecular weight, polypropylene oxide, poly bis-methoxy ethyoxyethoxide-phosphazenex, PVDF-HFP, a sulfonated derivative thereof, etc. as the ion-conducting polymer in a composite anode, the skilled artisan would find it obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use the same ion-conducting polymer used in the quasi-solid anode of Tan modified by Slocum and Zhang as was used in the quasi-solid cathode of Tan modified by Slocum and Zhang in order to achieve the same results because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding Claims 11 and 12, the skilled artisan would expect that because Tan modified by Slocum teaches the same or substantially same composition as that claimed, that the ion-conducting polymer would not form a matrix in the quasi-solid cathode and anode.  Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Regarding Claim 26, Tan discloses that the cathode can include carbon black or a graphene sheet or carbon nanotubes, which are “nano-structured or porous disordered carbon materials” according to the 
Regarding Claims 31-33, Tan does not specifically recite an electrode active material mass loading greater than 15 mg/cm2, 20 mg/cm2, or 30 mg/cm2.  However, Tan discusses at length that an advantage of the disclosed quasi-solid electrodes is that it enables higher loadings of active materials and so it would be obvious to the skilled artisan before the effective filing date of the instant application to maximize the loading such that it is greater than 30 mg/cm2 because Tan teaches to maximize this value and “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tan US PG Publication 2015/0024279 in view of Slocum US PG Publication 2013/0055559 and Arthur US PG Publication 2015/0024268. 
Regarding Claim 7, Tan modified by Slocum discloses all of the limitations of Claim 7 in the rejection of Claim 1, above, which is incorporated herein in its entirety, except that Tan in view of Slocum does not disclose the claimed ion-conducting polymer.  However, in the same field of endeavor of an alkali metal-sulfur cell, Arthur discloses a lithium-sulfur battery having a cathode formed from a composite of sulfur-based active material with lithium ion conductive polymer material or layered together, the polymer material being, e.g. sulfonated polystyrene or sulfonated poly (ether ether ketone) (SPEEK) as KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
10.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tan US PG Publication 2015/0024279 in view of Slocum US PG Publication 2013/0055559 and Zhang US Patent 6,110,619, as applied to Claim 1, and further in view of He US PG Publication 2015/0064575 (hereinafter “He ‘575”). 
Regarding Claims 18 and 19, Tan modified by Slocum and Zhang discloses the battery as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Tan modified by Slocum and Zhang fails to specifically disclose that the first electrolyte or second electrolyte is in a supersaturated state.  However, He ‘575 discloses a lithium ion battery wherein a high concentration of salt is included in an organic electrolyte such that the electrolyte is supersaturated, which is advantageous because most of the solvent molecules can be retained or captured by lithium salt ions and so the battery electrolyte and the battery are made non-flammable (see at least paras 0027-0028).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to form the first or second electrolyte of the battery of Tan modified by Slocum and Zhang such that they are in a supersaturated state because He ‘575 teaches that this promotes non-flammability of the battery when an organic electrolyte solvent is used.
11.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tan US PG Publication 2015/0024279 in view of Slocum US PG Publication 2013/0055559 and Zhang US Patent 6,110,619, as applied to Claim 1, and further in view of Miyuki US PG Publication 2014/0050974. 
Regarding Claim 24, Tan modified by Slocum and Zhang discloses the battery as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Tan modified by Slocum and Zhang fails to specifically disclose that the alkali metal cell is a sodium metal-sulfur cell or sodium ion sulfur cell and said anode contains an anode active material containing sodium metal or an alkali intercalation compound selected from petroleum coke, amorphous carbon, activated carbon, hard carbon, soft carbon, templated carbon, hollow carbon nanowires, hollow carbon sphere, titanates, NaTi2(P04)3, Na2Ti3O7, Na2C8H4O4, Na2TP, NaxTi02 (x = 0.2 to 1.0), carboxylate based materials, C8H6O4, C8H5NaO4, Na2C8F404,C10H2Na408, C14H4O6, C14H4Na4O8, or a combination thereof.  However, Slocum discloses that the quasi-solid electrodes that are part of the metal-sulfur battery can use either sodium or lithium ions as the working ion (para 0077) and so the skilled artisan would have found it obvious before the effective filing date of the instant application to form the battery of Tan modified by Slocum and Zhang as a sodium-ion or sodium-sulfur cell instead of a lithium-ion or lithium-sulfur cell because Slocum teaches that lithium and sodium are functional equivalents and the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  The anode active material of Tan includes graphite (PGPT, para 0085).  Tan modified by Slocum and Zhang fails to specifically disclose the claimed anode active material.  
However, Miyuki discloses that in a sodium secondary battery, hard carbon is a better intercalation material for sodium than graphite because it has larger spaces between the layers, and sodium ions are bulkier than lithium ions so it is easier for them to intercalate/deintercalate in hard carbon material (see at least para 0130).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use hard carbon as the anode active . 
12.	Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tan US PG Publication 2015/0024279 in view of Slocum US PG Publication 2013/0055559 and Zhang US Patent 6,110,619, as applied to Claim 1, and further in view of He US PG Publication 2014/0342249 (hereinafter “He ‘249”). 
Regarding Claims 29 and 30, Tan modified by Slocum and Zhang discloses the battery as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Tan modified by Slocum fails to specifically disclose that the first electrolyte contains an ionic liquid solvent selected from a room temperature ionic liquid having a cation selected from tetra-alkylammonium, di- tri-, or tetra-alkylimidazolium, alkylpyridinium, dialkyl-pyrrolidinium, dialkylpiperidinium, tetraalkylphosphoniu, trialkylsufloniu, or a combination thereof, and that the ionic liquid solvent is selected from a room temperature ionic liquid having an anion selected from 

    PNG
    media_image2.png
    106
    600
    media_image2.png
    Greyscale

However, He ‘249 discloses in para 0028 a quasi-solid electrolyte in an alkali metal-sulfur cell wherein the electrolyte comprises room temperature ionic liquid having a cation selected from tetra-alkylammonium, di- tri-, or tetra-alkylimidazolium, alkylpyridinium, dialkyl-pyrrolidinium, dialkylpiperidinium, tetraalkylphosphoniu, trialkylsufloniu, or a combination thereof, and an anion selected from 

    PNG
    media_image2.png
    106
    600
    media_image2.png
    Greyscale
wherein the ionic liquid solvent is advantageous because it helps to form a cell that exhibits high energy density, high power density, long cycle life, and no danger of explosion since the ionic liquid based electrolyte solvent is used (see at least para 0024, 0026, 0028, 0039-0041).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use the room temperature ionic liquid solvent of He in the alkali metal-sulfur cell of Tan modified by Slocum and Zhang, and specifically the claimed components, because He ‘249 teaches that the ionic liquid helps to form a cell that exhibits high energy density, high power density, long cycle life, and has no danger of explosion.
Double Patenting
13.	Claims 1-3, 5, and 7-33 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of copending Application No. 15/612,537.
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The combination of copending claims 1-24 read on currently pending claims 1-3, 5, and 7-33.
The copending claims recite the same alkali metal-sulfur cell including the same quantities of active materials, ion-conducting polymer additives, electrolyte, mass loadings, electrical conductivity as that claimed.
 This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
14.	Claims 1-3, 5, and 7-33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of US Patent 10,454,141.
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The combination of conflicting claims 1-21 read on currently pending claims 1-3, 5, and 7-33.
The conflicting claims recite the same alkali metal-sulfur cell including the same quantities of active materials, ion-conducting polymer additives, electrolyte, mass loadings, electrical conductivity as that claimed.
15.	Claims 1-3, 5, and 7-33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of US Patent 10,651,512.
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The combination of conflicting claims 1-26 read on currently pending claims 1-3, 5, and 7-33.
The conflicting claims recite the same alkali metal-sulfur cell including the same quantities of active materials, ion-conducting polymer additives, electrolyte, mass loadings, electrical conductivity as that claimed.
Response to Arguments
16.	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  Further:
17.	Applicant argues that the cited prior art does not disclose the claimed quasi-solid because the materials of the prior art would not inherently result in a quasi-solid, since the concentration of materials of the prior art include a high concentration of redox active species and not high concentration of an alkali salt and polymer as in the claimed invention.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The teachings of the prior art include the claimed electrical conductivities, as shown in the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729